Citation Nr: 1511739	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals documents that are duplicative or irrelevant to the issue on appeal.

In a statement dated in May 2012, the Veteran indicated that he thought about death and suicide on a daily basis.  The Board has construed this statement as a claim for an increased evaluation for service-connected PTSD.  The Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (50 percent) and adenocarcinoma of the prostate with a history of urinary bladder neck contraction and erectile dysfunction (60 percent).  His combined evaluation is 80 percent.  

In his May 2011 claim for TDIU, the Veteran contended that his service-connected disabilities prevented him from securing and maintaining substantial gainful employment.  Specifically, he felt that no employer would hire him due to his severe residuals of prostate cancer and PTSD.  He stated that he required a flexible position that allowed him to use the restroom when needed, and he needed to be located within close proximity to bathroom facilities.

An October 2011 VA genitourinary examiner opined that there was no functional impact of prostate cancer on the Veteran's ability to work.

An October 2011 VA PTSD examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  During the examination, the Veteran reported that he was employed as a draftsman for 36 years following service.  He indicated that he performed well on the job, had positive evaluations, and enjoyed the work.  He related that he retired at age 55 when his company upgraded their drafting department and the new technology required all draftsmen to retrain.  He noted that the environment had changed as well following September 11, 2001, and he did not want to deal with all of the changes, including security badges and random desk checks.  He reported that he went to work for a gas company after he retired from his draftsman position; however, he began to have panic attacks at that job because "it felt like the walls were closing in."  

The October 2011 VA PTSD examiner noted that the Veteran's PTSD symptoms did impact his ability work; however, his past history suggested 36 years of positive work employment followed by a very short period of employment that the Veteran described as "anxiety-provoking."  The examiner stated, "Although [the] Veteran indicated he is not currently planning to seek avenues of employment at this time, it appears his capacity for physical/sedentary employment (from a mental health perspective only; physical capacity is not within this examiner's expertise) would be improved by a placement which is flexible, offers a comfortable environment, where there are consistent routines and expectations, and where he is afforded a reasonable degree of autonomy."

However, in February 2012 and April 2012 private opinions, the Veteran's treating psychologist and psychiatrist opined that the Veteran was unemployable due to his PTSD.  

In light of these examination findings and the private opinions, the Board finds that a social and industrial survey is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims folder.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


